[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO REARGUE (DOCKET ENTRY NO. 125)
The defendant claims that the court mistakenly considered the net rental income received by the plaintiff reported in an earlier financial affidavit. The court considered the net rental income reported in the plaintiff's financial affidavit dated May 4, 2000. The net rental income reported in that financial affidavit is $164. In fact, the court found net rental income to be $192 a week and total weekly income of $2,813. The court has based its decision upon the parties' respective financial affidavits, the testimony of the parties on May 4 and May 24, 2000, and the exhibits introduced.
The motion to reargue is denied.
EDGAR W. BASSICK, III JUDGE TRIAL REFEREE